Order granting plaintiff’s motion for a preference reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The record discloses without dispute that the plaintiff is not a resident of Kings county. He may not, therefore, have a preference granted to him in an action which should have been brought in Queens county, since plaintiff and all the defendants are residents of that county. Lazansky, P. J., Kapper, Carswell, Scudder and Davis, JJ., concur.